Title: To John Adams from Samuel Phillips, 7 June 1798
From: Phillips, Samuel,Robbins, Edward H.
To: Adams, John



Sir,
In the House of Representatives June 7. 1798

The Legislature of Massachusetts, ever anxious, and long habituated, to take an early and decided part, in whatever relates to the safety and welfare of their country, beg leave to join the united voice of your fellow citizens, in offering you a testimony of their respect & confidence.
As a native citizen of this Commonwealth, and as the supreme Executive of the government of our deliberate choice, we feel for you those sentiments of attachment and veneration, which the recollection of your long, distinguished, & successful services are calculated to excite;— and if the measures of a wise and virtuous administration, such as we believe yours to have been, can receive aid or sanction from our most decided and unequivocal approbation, our duty in expressing it will be discharged with increased satisfaction.
It is with a mixture of indignation and regret, that we learn the state of our negotiations with the French Republick. From a careful review of our relations with France, and of the unremitting efforts of the national government, to preserve & perpetuate her friendship, we might readily have believed that there could be no crisis in the progress of her political career, in which our tranquillity could have been disturbed. But amidst the collision of parties, France has lost the object of her revolution. She once fought for liberty;— she now contends for dominion; and, having declared by the voice of her Executive, that “she ought to become the model and Arbiter of Nations”, has violated the rights of every neutral people, and prostrated the governments of most of the Republicks in Europe.
Should any further attempts, either to controul the government, or subjugate the people of the United States, be the result of her inordinate ambition, the citizens of Massachusetts, will meet them with the firm & determined spirit of Freemen;— and as they have been among the first to defend, will be the last to resign the rights of national Sovereignty.
In this all important conflict, we expect the ready and zealous co-operation of the free and enlightened people of America:— and our country, having adopted every reasonable measure to avert the calamities of war, may, with humble confidence, rely upon the God of our Fathers for protection & success.
A people by whom the blessings of civil and religious liberty are enjoyed and duly appreciated, will never surrender them but with their lives. We will never forget, that our charter to this liberty, is sealed by the blood of Americans! and we pledge to you the patriotism, and all the energies of our constituents, that it shall never be violated by the sacrilegious hand of foreign power. We also most solemnly pledge ourselves, to support every measure which the government of the United States at this momentous period, may see fit to adopt, to protect the commerce and preserve the Independance of our Country.
In Senate, June 7, 1798
The foregoing address to the President of the United States was read and unanimously accepted, and thereupon Ordered that the same be signed by the President of the Senate and the Speaker of the House of Representatives, & by them forwarded to the Senators and Representatives of this Commonwealth in Congress, with a request that they present the same to the President of the United States.
Sent down for concurrence

Saml. Phillips President of the SenateRead & concured
Edward H. Robbins
Speaker of the House of Representatives
